Name: Council Regulation (EEC, Euratom, ECSC) No 2687/77 of 5 December 1977 adjusting one of the daily subsistence allowance rates for officials on mission laid down in Article 13 (9) of Annex VII to the Staff Regulations of officials of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  organisation of work and working conditions;  personnel management and staff remuneration;  labour market
 Date Published: nan

 8 . 12 . 77 Official Journal of the European Communities No L 314/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC , EURATOM, ECSC) No 2687/77 of 5 December 1977 adjusting one of the daily subsistence allowance rates for officials on mission laid down in Article 13 ( 9) of Annex VII to the Staff Regulations of officials of the European Communities Article 13 of Annex VII to the Staff Regulations of officials of the European Communities in accordance with the procedure laid down therein , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to Council Regulation (EEC, Euratom , ECSC) No 259/68 of 29 February 1968 laying down the Staff Regulations of officials and the conditions of employment of other servants of the European Communities ('), as last amended by Regulation (EEC, Euratom , ECSC) No 1 376/77 ( 2 ), and in particular Article 13 of Annex VII to the Staff Regulations and Articles 22 and 67 of the conditions of employment, Having regard to the proposal from the Commission , Whereas it appears advisable in view of the increased costs observed in Brussels , Luxembourg and Stras ­ bourg to adjust the rates of daily subsistence allowance for officials on mission ; Whereas it is for the Council , acting on a proposal from the Commission , to alter the rates laid down in HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 October 1977, the increase in the rate provided for in Article 13(9) of Annex VII to the Staff Regulations in respect of the rates indicated in paragraphs 1 , 3 and 8 in that Article shall be replaced for missions to Belgium , Luxembourg or Strasbourg by 36 % for officials of the grades specified in Article 13(1 ) (a), columns II and III . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1977 . For the Council The President A. HUMBLET (&gt;) OJ No L 56, 4 . 3 . 1968 , p. 1 . ( 2 ) OJ No L 157, 28 . 6 . 1977 , p. 1 .